Citation Nr: 0534465	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


Whether a timely substantive appeal has been received with 
respect to a January 1996 rating decision denying service 
connection for post-traumatic stress disorder.

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (Board) 
on appeal of determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York..

The veteran had honorable active service from February 5, 
1951, to November 17, 1952.  The veteran had an additional 
period of service from December 1952 to August 1957, which 
was characterized on his Form DD-214 as under other than 
honorable conditions.  In a May 1958 decision, a VA 
adjudication officer found that such service was in fact 
terminated under dishonorable conditions, based on wilful and 
persistent misconduct.  The veteran did not appeal that 
decision and it is final.

The veteran presented testimony at a Travel Board hearing, 
chaired by the undersigned Veterans Law Judge, in August 
2005.  The veteran also presented testimony at an RO hearing 
in March 1998.  Transcripts of both hearings are associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  In response to the veteran's notice of disagreement with 
a January 1996 rating decision denying service connection for 
post-traumatic stress disorder (PTSD), a Statement of the 
Case (SOC) was mailed to the veteran on April 11, 1997.

2.  The veteran's substantive appeal was received by the RO 
on June 4, 1997.



CONCLUSION OF LAW

A timely substantive appeal has been received with respect to 
a January 1996 rating decision denying service connection for 
PTSD.  38 C.F.R. § 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was denied by the RO in a January 
1996 rating decision.  The veteran disagreed with the January 
1996 rating decision in August 1996, and an SOC was mailed to 
the veteran on April 11, 1997.  The veteran apparently did 
not received the SOC, and he submitted a VA Form 21-4138 on 
June 4, 1997, requesting that an SOC be sent, and requesting 
a hearing on his appeal.  

The RO did not accept the June 1997 VA Form 21-4138 as a 
valid substantive appeal.  The RO subsequently adjudicated 
the veteran's claim in February 2000 as a claim to reopen the 
previously denied claim.  However, the Board notes that the 
June 1997 VA Form 21-4138 was received within 60 days of the 
mailing date stamped on the cover letter attached to the SOC, 
and it includes a request for a hearing on the January 1996 
denial of the veteran's PTSD claim, thus clearly indicating 
the veteran's intent to pursue an appeal with respect to that 
issue.  While the VA Form 21-4138 did not include specific 
arguments with respect to errors of fact or law, the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal.  
38 C.F.R. § 20.202 (2005).  The Board notes that the veteran 
referred to his notice of disagreement in the June 1997 Form 
21-4138, which clearly set forth the basis for the veteran's 
appeal.  Accordingly, the Board accepts the June 1997 VA Form 
21-4138 as a valid and timely substantive appeal.  





ORDER

The Board having determined that a timely substantive appeal 
has been received with respect to a January 1996 rating 
decision denying service connection for PTSD, the appeal is 
granted to this extent.


REMAND

As an initial matter, the Board notes that, in light of the 
finality of the May 1958 decision characterizing the 
veteran's second period of service, from December 1952 to 
August 1957, as being under dishonorable conditions, the 
payment of compensation for events arising out of that period 
of service is precluded.  See 38 C.F.R. § 3.12 (d)(4) (2005).  
However, the veteran may still be entitled to compensation 
based on disease or injury incurred during his first period 
of service.

The Board also notes that efforts were made by the RO to 
obtain the veteran's service medical records and service 
personnel records, and certification of their unavailability 
was received from the National Personnel Records Center 
(NPRC). 

At his August 2005 hearing, the veteran stated that his unit 
in Korea was awarded the Combat Infantryman Badge (CIB).  
Evidence of combat participation by the veteran is pertinent 
to verification of his claimed stressors.  However, the 
veteran's Form DD-214 clearly shows that he had no overseas 
service during his first period of service.  As the second 
period of service cannot be considered for purposes of 
determining entitlement to PTSD, the Board finds that no 
additional development is warranted to determine whether the 
CIB was in fact awarded.  

In an August 1995 VA Form 21-4138, the veteran identified 
treatment during his first period of service at Army 
hospitals at Ft. Benning and Walter Reed.  It does not appear 
that any efforts were made to obtain those records from any 
source other than the NPRC.  Such records, if obtained, might 
confirm an in-service stressor necessary to support the 
veteran's claim.

At his August 2005 hearing, the veteran stated that he had 
been granted Social Security Administration (SSA) disability 
benefits, and that he had been evaluated by SSA for PTSD.  
The Board notes that the SSA disability determination and 
medical records associated therewith are not of record, they 
are pertinent to the veteran's appeal, and therefore they 
must be obtained.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession, any outstanding medical 
records pertaining to treatment or 
evaluation of PTSD, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf, and any specific 
information related to stressor events 
during his first period of service.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  A specific 
attempt should be made to obtain the 
veteran's SSA disability determination 
and copies of his medical records.  If 
the RO or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the veteran and his 
representative and request that they 
submit the outstanding evidence.

3.  If in response to items (1) and (2), 
the veteran provides additional stressor 
information related to his first period 
of service that is of sufficient detail 
to attempt verification, the RO or the 
AMC should forward such information to 
the Center for Unit Records Research 
(CURR), and request verification of such 
stressors. 

4.  If one or more of the veteran's 
claimed stressors involving his first 
period of service are verified, the 
veteran should be afforded an examination 
by a physician with appropriate 
expertise.  Any indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  A diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis, to 
include the specific stressor(s).  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for the diagnosis.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


